ON REHEARING.
Stone, J.
A rehearing has been had in this case. The petition of relator prays for a writ of mandamus to compel the respondent to set aside an order granting and continuing a preliminary injunction in a case pending before him, wherein Philip T. Van Zile is complainant and this relator and William F. Moeller, county treasurer of Wayne county, are defendants. See original opinion, ante, 683 (131 N. W. 523).
The original opinion may be referred to for a statement of facts. They are not much in dispute. The relator had, prior to April 10, 1911, filed with the village clerk of the village of Grosse Pointé a written application for license to engage in the retail liquor business. There is no question that this application conformed in all respects to the requirements of Act 291 of the Public Acts of 1909. He was not disqualified from engaging in such business. His application was considered at the regular meeting of the village board on the evening of said day. The record shows that his application was the first considered and approved, and that before action was taken upon other applications. His bond, which appears to have been in *687conformity with the provisions of said act, was likewise first considered and approved, and that before action was taken on the remaining bonds. This action was in no way modified or changed by any subsequent action of the board. It is conceded in the said bill of complaint that said village was entitled to not more than three saloons, and that four applications were presented.
In the opinion of the respondent continuing the injunction in force, and after giving his views as to the intention of the legislature, he said:
“ This being true, it seems to me that any effort in the case at bar to give a license to do business to Mr. Rohde, who was not doing business at the time this act went into effect, is contravening the express provisions of this act, especially in view of the fact that the other men now licensed to do business by this village council, were doing business at the time the Warner-Cramton law went into effect.”
The application of the relator having been first unanimously approved by the board, I am of the opinion that the respondent erred in his construction of the act, and that we reached a wrong conclusion in our former opinion in this case. Under the circumstances here disclosed, any person not disqualified may apply for a license, and a “new man” stands upon an equal footing with those engaged in the business when the act took effect.
In my opinion, the general object of the Warner-Cram-ton act, so-called, was two-fold; i. e.:
(1) To gradually reduce the number of saloons in a municipality, until the number should not exceed the ratio of 1 to each 500 inhabitants, according to the last United States census.
(2) To improve the personnel of those engaged in the traffic, and the character of the business.
In support of the first proposition, we may quote the language of the first part of section 39, which reads as follows:
“When applied for in accordance with the provisions of this act, bonds shall be approved by the local board, *688board of trustees, council or common council in each township, village or city for retail liquor dealers, not to exceed the number doing business in said township, village or city in the month of April, nineteen hundred and nine: Provided, that if after this act takes effect the number of retail liquor dealers in any township, village or city shall be in excess of the ratio of one to each five hundred inhabitants, according to the last United States census, no license or licenses shall be issued to any person or persons to take the place of such license or licenses as shall have been revoked as in this act provided, or that shall voluntarily have been surrendered, until the ratio of the licenses granted, and the saloons in such township, village or city shall not exceed one saloon for every five hundred inhabitants thereof, according to the last United States census: Provided further, that said township board, board of trustees, council or common council of any township, village or city may by ordinance limit the number of licenses to be granted for such township, village or city; but the number of licenses issued shall in no case exceed one to every five hundred inhabitants according to the last United States census, except as herein provided.”
The last clause of said section is pertinent and significant in this connection. It reads as follows:
“It is understood that in the counties that have adopted local-option, or may hereafter adopt the same, and after-wards vote to return to the license system, there may be established saloons not to exceed one to every five hundred inhabitants of any township, village or city in said counties.”
In support of the second proposition, it is only necessary to refer to the general provisions of the act that a license can be granted only to citizens of the State of Michigan and of the United States. It cannot be granted to a woman, nor to any person who has served time in any State prison or penitentiary of this or any other State, nor to any person who, since the act took effect, has been twice convicted of any violation of the liquor laws of this State, or of any other State. (Section 4.)
I am also of the opinion that the general purpose of this *689act to improve the personnel of the business is evidenced by the following provision of section 39 of the act:
“Provided further, if the applications for such license filed on or before April fifteenth of any year equal or exceed the maximum number permissible under this section, no further application should be considered; and if such applications exceed such maximum number the township board or village or city council shall grant the maximum number, and shall determine which of the applications so filed shall he granted.”
This provision plainly gives the license-giving authority the power to exercise its discretion and judgment as to which of the applicants, in such a case, are most likely to carry on the business in compliance with the law. If the number of eligible applicants exceeds the number of licenses which can be granted, preference should first be given to those whose applications were filed on or before April 15th, and “after that to applications in the order in which the same are filed. ” In other words, where the number of eligible applications for licenses exceeds the number of licenses to be issued, the license-issuing authority has a right, subject to the above limitations, to determine to whom licenses shall be granted. In making this determination, the act does not provide that preference shall be given to those already engaged in the business. To give any such preference would be to give to those already in business a vested right therein, beyond the life of their licenses, and this cannot reasonably be claimed. This legislation was a reasonable regulation of the business, which the legislature had the power to enact. Reithmiller v. People, 44 Mich. 280-285 (6 N. W. 667); Fuchs v. Grass Lake Common Council, 166 Mich. 569 (132 N. W. 96).
The language that the license-issuing body, in the instance stated, “shall determine which of the applications so filed shall be granted ” is plain and unambiguous. These words should be given their common and ordinary meaning. It is a cardinal rule in the construction of *690statutes that effect is to be given, if possible, to every word, clause, and sentence. It is the duty of the court, so far as practicable, to reconcile the different provisions, so as to make them consistent and harmonious, and to give a sensible and intelligent effect to each. 86 Cyc. pp. 1128, 1129. This construction of the statute is, I think, a reasonable one; and nothing will tend more effectually to improve the conduct and manner of business of the saloon keeper than to have it understood and distinctly held that in cases like the instance named, i. e., where the applications filed on or before April 15th of any year exceed the maximum number of saloons permissible, the license-issuing body may exercise its discretion and judgment, and determine which of the applicants shall be licensed, without reference to the fact of whether they are, or are not, already engaged in the business.
It is said that if this court grants the writ of mandamus as prayed for, the effect will be to give the village of Grosse Pointe four saloons; while the law says only three should be allowed. The same objection was made in Hanold v. Common Council of Stambaugh, 163 Mich. 242 (128 N. W. 233); but it was held that that fact should not deprive the relator of the relief prayed for, as he was not responsible for the unlawful action of the council.
It is also urged that the right of relator to conduct a saloon at the corner of Jefferson avenue and Fisher road (it being in a residence district) is involved here; and that “consent of all the property owners within three hundred feet of the proposed bar dr saloon ” should be obtained, under the provisions of section 37 of the act. But it should be borne in mind that by the terms of the proviso at the close of said section it is provided that “none of the provisions of this section shall apply to any bar or saloon established and existing at the time this act takes effect.” The bill of complaint in the cause, wherein the injunction complained of was issued, expressly stated that William R. Dobson, for several years prior to May 1, 1910, had been conducting a saloon at the corner of *691Jefferson avenue and Fisher road in said village. It would therefore appear that said section 37 has no application here.
The writ of mandamus should issue as prayed for, but without costs.
Steere, McAlvay, Brooke, Ostrander, and Bird, JJ., concurred with Stone, J.